Name: Commission Regulation (EEC) No 2119/84 of 24 July 1984 amending Regulation (EEC) No 1828/84 laying down exceptional adjustments to be made to levies and refunds fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 7. 84 Official Journal of the European Communities No L 195/31 COMMISSION REGULATION (EEC) No 2119/84 of 24 July 1984 amending Regulation (EEC) No 1828/84 laying down exceptional adjustments to be made to levies and refunds fixed in advance in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dis ­ mantlement of the monetary compensatory amounts applying to certain agricultural products, and in parti ­ cular Article 7 thereof, Whereas, when Commission Regulation (EEC) No 1828/84 (3) was adopted, the information needed in order to calculate the adjustments to be made to levies and refunds fixed during the month of July 1984 were not then available ; whereas such information has now become available ; whereas the abovementioned Regu ­ lation should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 1828/84 is replaced by the contents of the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5 . 1971 , p . 1 . 0 OJ No L 90, 1 . 4. 1984, p . 1 . 0 OJ No L 174, 1 . 7. 1984, p . 5. No L 195/32 Official Journal of the European Communities 25. 7 . 84 ANNEX ANNEX Ha) (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Amounts to be added to the refunds April 1984 May 1984 June 1984 July 1984 11.01 C (I) Barley flour, of an ash content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % weight 8,21 8,27 8,57 8,49 11.01 C (II) Barley flour not included under No 11.01 C (I)     11.01 D (I) Oat flour, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1,8 % by weight, of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated 8,95 9,33 9,66 10,54 11.01 D (II) Oat flour not included under No 11.01 D (I)   .   11.01 E (I) Maize flour, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 8,35 8,79 8,94 8,94 11.01 E (II) Maize flour, of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight _ 11.01 E (III) Maize flour not included under No 11.01 E (I) and ( II)     11.01 F Rice flour     11.02 A III (a) Barley groats and meal, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 8,48 8,54 8,86 8,77 11.02 A III (b) Barley groats and meal not included under No 1 1 .02 A III (a)     11.02 A IV (a) Oat groats and meal, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 %, of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated 8,95 9,33 9,66 10,54 11.02 A IV (b) Oat groats and meal not included under No 1 1 .02 A IV (a)     11.02 A V (a) Maize groats and meal, of a fat content, referred to dry matter, not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight (') 10,73 11,30 11,50 11,50 11.02 A V (b) Maize groats and meal, of a fat content, referred to dry matter, not exceeding 13 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (') 8,35 8,79 8,94 8,94 11.02 A V (c) Maize groats and meal, of a fat content, referred to dry matter, ex ­ ceeding 1,3 % by weight but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (') 7,15 7,53 7,66 7,66 11.02 A VI Rice groats and meal     1 1.02 B I a) 1 (aa) Hulled (shelled or husked) barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight (2) 8,21 8,27 8,57 8,49 25. 7. 84 Official Journal of the European Communities No L 195/33 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Amounts to be added to the refunds April 1984 May 1984 June 1984 1984 11.02B la) 1 (bb) Hulled (shelled or husked) barley not included under No 11.02 B I a) 1 (aa) (2)   ¢   1 1 .02 B I a) 2 (aa) Clipped oats     11.02 B I a) 2 bb) (11 ) Hulled (shelled or husked) oats, of an ash content, referred to dry matter, not exceeding 2,3 % " by weight, of tegument content not exceeding 0,5 %, of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated (2) 7,96 8,30 8,58 9,37 1 1 .02 B 1 a) 2 bb) (22) Hulled (shelled or husked) oats, not included under No 1 1 .02 B I a) 2 bb) ( 11 ) (2)     11.02 Bib) 1 (aa) Hulled and sliced or kibbled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight ('GrÃ ¼tze' or 'Grutten') (2) 8,21 8,27 8,57 8,49 11.02 Bib) 1 (bb) Hulled and sliced or kibbled barley, not included under No 1 1 .02 B I b) 1 (aa) ('GrÃ ¼tze' or 'Grutten') (2)     1 1 .02 B I b) 2 (aa) Hulled and sliced or kibbled oats, of an ash content, referred to dry matter, not exceeding 2,3 % weight, of a tegument content not exceeding 0,1 %, of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated ("Grutze' or 'Grutten*) (2) 8,45 8,92 9,12 9,95 11.02 Bib) 2 (bb) Hulled and sliced or kibbled oats not included under No 1 1 .02 B I b) 2 (aa) fGrutze' or 'Grutten ') (2)     11.02 B II a) ( 1 ) . Hulled (shelled or husked) wheat, not sliced or kibbled (2)     11.02 B II c) ( 1 ) Hulled and sliced or kibbled maize of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight ('GrÃ ¼tze' or 'Grutten') (2) 8,94 9,42 9,58 9,58 11.02 C III (a) Pearled barley, of an ash content, referred to dry matter, not ex ­ ceeding 1 % by weight (without talc)  1st category (') 10,94 11,02 11,43 11,31 11.02 C III (b) Pearled barley, of an ash content, referred to dry matter, not ex ­ ceeding 1 % by weight (without talc)  2nd category (') 8,75 8,82 9,14 9,05 1 1 .02 C IV Pearled oats (')     1 1 .02 D I Wheat not otherwise worked than kibbled 5,41 5,95 5,61 5,41 11.02 D II Rye not otherwise worked than kibbled 5,47 5,69 5,77 5,43 11.02 E lb) 1 (aa) Flaked barley, of an ash content, referred to dry matter, not ex ­ ceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 8,21 8,27 8,57 8,49 11.02 E I b) 1 (bb) Flaked barley not included under 1 1 .02 E I b) 1 (aa)     1 1 .02 E I b) 2 (aa) Flaked oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 1 2 % and of which the peroxydase is virtually inactivated 9,95 10,37 10,73 11,71 No L 195/34 Official Journal of the European Communities 25. 7. 84 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Amounts to be added to the refunds April 1984 May 1984 June 1984 July 1984 1 1 .02 E I b) 2 (bb) Flaked oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content exceeding 0,1 % but not exceeding 1,5 % , of a moisture content not exceeding 12 % and of which the peroxydase is virtually inactivated 7,96 8,30 8,58 9,37 11.02 E I b) 2 (cc) Flaked oats not included under Nos 1 1 .02 E I b) 2 (aa) and 1 1 .02 E I b) 2 (bb)     ex 11.02 E II c) ( 1 ) Flaked maize, of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,7 % by weight 9,54 10,05 10,22 10,22 ex 11.02 E II c) (2) Flaked maize , of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 7,75 8,16 8,30 8,30 ex 11.02 E II c) (3) Flaked maize of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight 1 1 .02 E II d) 1 Flaked rice     11.02 Fill Barley pellets     11.02 F IV Oat pellets     11.02FV Maize pellets     11.02 G I Wheat germ, whole, rolled, flaked or ground 1,43 1,54 . 1,53 1,44 11.02 G II Germ of cereals other than wheat, whole, rolled, flaked or ground 1,49 1,57 1,60 1,60 11.07 A I a) Unroasted malt, obtained from wheat, in the form of flour 10,51 10,96 10,89 10,23 11.07 A lb) Unroasted malt, obtained from wheat, in the form of grain 8,32 8,69 8,81 8,81 11.07 A II a) Unroased malt, other than that obtained from wheat, in the form of flour f) 9,74 8,81 10,17 10,07 11.07 A II b) Unroasted malt, other than that obtained from wheat in the form of grain f) 7,48 7,46 7,71 7,32 11.07 B Roasted malt (7) 8,72 8,70 8,99 8,53 11.08 A I Maize starch (*) 9,60 10,11 10,28 10,28 11.08 All Rice starch 0     11.08 A III Wheat starch f) 12,55 13,54 13,45 12,64 11.08 A IV Potato starch (6) 9,60 10,11 10,28 10,28 11.08 A V Starches other than maize, rice, wheat, or potato starch (*)     11.09 A Dried wheat gluten, of a protein content, referred to dry matter, of 82 % or more by weight (N x 6,25) 15,29 16,50 16,39 15,40 17.02 B II a) Glucose and malto-dextrine, other than glucose containing, in the dry state, 99 % or more by weight of the pure product, in the form of white crystalline powder, whether or not agglomerated (4) 12,52 13,18 13,41 13,41 17.02 B lib) Malto-dextrine and malto-dextrine syrup ; glucose and glucose syrup not containing, in the dry state, 99 % or more by weight of the pure product, other than glucose in the form of white crystalline powder, whether or not agglomerated (4) 9,60 10,11 10,28 10,28 17.02 F II a) Caramel, other than caramel containing 50 % or more by weight of sucrose in the dry matter, in the form of powder, whether or not agglomerated 13,20 13,81 14,05 14,05 25. 7. 84 Official Journal of the European Communities No L 195/35 (ECU/tonnt) Number in nomenclature used for refunds Nomenclature in simplified wording Amounts to be added to the refunds April 1984 May 1984 June 1984 July 1984 17.02 F lib) Caramel, other than caramel containing 50 % or more by weight of sucrose in the dry matter, other than in the form of powder 9,12 9,61 9,77 9,77 21.07 F II Flavoured or coloured glucose syrup, and malto-dextrine syrup 9,60 10,11 10,28 10,28 23.02 A I a) Brans, sharps and other residues derived from the sifting, milling or working of maize or rice, of a starch content not exceeding 35 % by weight 1,37 1,44 1,46 1,42 23.02 A I b) 2 Brans, sharps and other residues derived from the sifting, milling or working of maize or rice, of a starch content exceeding 35 % by weight, and not having undergone a denaturing process, or of a starch content exceeding 45 % by weight and having undergone denaturing process 1,37 1,44 1,46 1,42 23.02 A II a) Brans, sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice, of a starch content not exceeding 28 % by weight and of which the percentage which passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or of which the sifted product has an ash content, calculated on dry matter, not exceeding 1,5 % by weight 1,37 1,44 1,46 1,42 23.02 A II b) Brans, sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice, not included under No 23.02 A II a) 1,37 1,44 1,46 1,42 23.03 A I Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on dry matter, of 63 % or more by weight (N x 6,25) 5,27 5,02 5,11 5,11 (') The amount to be added to the export refund is paid in respect of maize, groats and meal :  of which a percentage not exceeding 30 % passes through a sieve with an aperture of 315 microns,  of which a percentage not exceeding 5 % passes through a sieve with an aperture of 1 50 microns. (2) 'Hulled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29. 6. 1968, p. 46). (3) 'Pearled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29. 6. 1968, p. 46). (4) Pursuant to Regulation (EEG) No 2730/75 the product failling within subheading 17.02 B I enjoys the same amount to be added to the export refund as the product falling within subheading 17.02 B II . (*) The amount to be added to the export refund is granted on products falling within this subheading which have a starch content of not less than 85 % by weight. (') The amount to be added to the export refund is granted on products falling within this subheading which have a starch content of not less than 78 % by weight. f) The amounts specified in this Regulation shall not be applied to products falling within this heading exported during August find September 1984 under the arrangements specified in the last subparagraph of Article 16 (4) of Regulation (EEC) No 2727/75. No L 195/36 Official Journal of the European Communities 25. 7 . 84 ANNEX lib) (ECU/tonne) CCT heading No Special specification for refund Nomenclature in simplified wording Amounts to be added to the refunds April 1984 May 1984 June 1984 July 1984 23.07 B I 0510 1010 2010 3010 4010 5010 6010 7010 Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 2743/75, containing starch, glucose or glucose syrup falling within subheadings 17.02 B and . 21.07 F II or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04 and subheadings 17.02 A and 21.07 F I): Of a milk powder content of less than 50 % by weight and of a cereal products (') content by weight :  Exceeding 5 % but not exceeding 10 %  Exceeding 10 % but not exceeding 20 %  Exceeding 20 % but not exceeding 30 %  Exceeding 30 % but not exceeding 40 %  Exceeding 40 % but not exceeding 50 %  Exceeding 50 % but not exceeding 60 %  Exceeding 60 % but not exceeding 70 %  Exceeding 70 % 0,30 0,34 (2) 0,60 0,67 (2) 1,20 1,35 (2) 1,80 2,02 (2) 2,40 2,69 (2) 3,00 3,37 ( 2) 3,60 4,04 (2) 3,99 4,41 (2) 0,31 0,35 (2) 0,62 0,69 (2) 1,24 1 ,38 0 1,86 2,07 (2) 2,48 2,76 (2) 3,10 3,45 (2) 3,72 4,14 (2) 4,06 4,52 (2) 0,31 0,35 (2) 0,62 0,70 (2) 1,24 1,41 (2) 1,86 2,1 1 (2) 2,47 2,81 (2) 3,09 3,51 (2) 3,71 4,22 (2) 4,05 4,60 (2) 0,29 0,35 (2) 0,58 0,70 (2) 1,16 1,41(1) 1,73 2,1 1 (2) 2,31 2,81 (2) 2,89 3,51 (2) 3,47 4,22 (2) 3,78 4,60 (2) (') 'Cereal products means the products falling within Chapter 10 and heading Nos 11.01 and 11.02 (excluding subheading 11.02 G) of the Common Customs Tariff. (2) Minimum content of maize and/or sorghum exceeding : 0510 : 5 % ; 1010 : 10 % ; 2010 : 20 % ; 3010 : 30 % ; 4010 : 40 % ; 5010 : 50 % ; 6010 : 60 % ; 7010 : 60 % . 25. 7 . 84 Official Journal of the European Communities No L 195/37 ANNEX He) (ECU/tonne) CCT heading No Amount t&lt;5 be added to the levies CCT heading No Amount to be added to the levies From 5 to 30 June 1984 From 1 to 31 July 1984 From 5 to 30 June 1984 From 1 to 31 July 1984 07.06 A I 5,77 5,72 11.02 E lb) 2 (') 10,73 11,71 07.06 A II 5,77 5,72 11.02 E II a) 0 ) 11,01 10,34 11.01 C (') 10,29 10,18 11.02 E II b) (') 9,72 10,24 11.01 D (') 9,66 10,54 1 1.02 E II c 0) 11,50 11,50 11.01 E I (') 11,50 11,50 11.02 E II d) 1 0 )   11.01 E II (') 6,50 6,51 11.02 E II d) 2 0) 9,67 , 9,68 11.01 F (')   11.02 F I 0 ) 11,01 10,34 11.01 G (') 5,48 5,49 11.02 F II 0 ) 9,72 10,24 11.02 A II (') 9,72 10,24 1 1.02 F III (') 10,29 10,18 11.02 A III (') 10,29 10,18 1 1.02 F IV 0 ) 9,66 10,54 11.02 A IV (') 9,66 10,54 11.02 FV (') 11,50 11,50 11.02 A V a) 1 (') 11,50 11,50 11.02 F VI 0 )   1 1.02 A V a) 2 (') 11,50 11,50 1 1.02 F VII 0 ) 5,48 5,49 11.02 A Vb)(') 6,51 6,51 11.02G I 4,59 4,31 11.02 A VI (')   11.02 G II 4,79 4,79 1 1 .02 A VII (') 5,48 5,49 11.04 CI 5,83 5,78 11.02 B I a) 1 (') 9,14 9,05 11.04 C II a) 10,40 10,40 1 1 .02 B I a) 2 aa) 5,47 5,97 1 1.04 C lib) 10,40 10,40 1 1 .02 B I a) 2 bb) (') 9,66 10,54 1 1 .07 Ala) 10,89 10,23 11.02 Bib) 1 (') 9,14 9,05 11.07 Alb) 8,13 7,64 11.02 Bib) 2 (') 9,66 10,54 11.07 A II a) 10,17 10,07 11.02 B II a)(&lt;) 8,13 7,64 11.07 A lib) 7,60 5,52 11.02 B II b)(') 7,18 7,56 1 1 .07 B 8,86 8,77 11.02 B II c)(') 10,22 10,22 11.08 A 1 10,28 10,28 1 1 .02 B II d) (') 8,59 8,61 11.08 All   1 1 .02 C I (') 9,79 9,19 11.08 A III 13,45 12,64 11.02 C II (') 8,64 9,10 11.08 A IV 10,28 10,28 11.02 C III (') 14,29 14,14 11.08 A V 5,14 5,14 11.02 CIV (') 8,58 9,37 11.09 24,46 22,98 11.02 C V (') 10,22 10,22 17.02 B II a) (2) 13,41 13,41 11.02 C VI (') 8,59 8,61 17.02 B II b) 0 10,28 10,28 11.02 D I (') 6,24 5,86 17.02 F II a) 14,05 14,08 11.02 D II (') 5,51 5,80 1 7.02 F lib) 9,77 9,77 11.02 D III (') 5,83 5,77 21.07 F II 10,28 10,28 11.02 D IV (') 5,47 5,97 23.02 A I a) 2,55 2,49 11.02 D V (') 6,51 6,51 23.02 A I b) 5,47 5,34 1 1.02 D VI (') 5,48 5,49 23.02 A II a) 2,55 2,49 11.02 EI a) 1 (') 5,83 5,77 23.02 A II b) 5,47 5,34 11.02 EI a) 2 (') 5,47 5,97 23.03 A I 12,77 12,77 11.02 E lb) 1 (') 11,43 11,31 \ (') For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1,6 % for rice, 2,5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals. Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02. (2) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I is subject to the same levy as products falling within subheading 17.02 B II. No L 195/38 Official Journal of the European Communities 25 . 7 . 84 ANNEX II d) (ECU/ tonne) CCT heading No Nomenclature in simplified wording Amount to be added to the levies prefixed From 5 to 30 June 1984 From 1 to 31 July 1984 Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 968/68, containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II, or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04 and subheadings 17.02 A and 21.07 F I) containing starch, glucose or glucose syrup : 23.07 B I a) 1 23.07 B fa) 2 Containing no starch or containing 10 % or less by weight of starch :  Containing no milk products or containing less than 10 % by weight of such products  Containing 10 % or more but less than 50 % by weight of milk products Containing more than 10 % but not more than 30 % by weight of starch : 1,02 1,02 1,02 1,02 23.07 B I b) 1 23.07 Bib) 2  Containing no milk products or containing less than 10 % by weight of such products  Containing 10 % or more but less than 50 % by weight of milk products 3,19 3,19 3,19 3,19 23.07 B I c) 1 23.07 B I c) 2 Containing more than 30 % by weight of starch :  Containing no milk products or containing less than 10 % by weight of such products  Containing 10 % or more but less than 50 % by weight of milk products 6,39 6,39 6,39 6,39'